Citation Nr: 0529442	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  98-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel








INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  During the pendency of the 
veteran's appeal, his claims file was transferred to the RO 
in Winston-Salem, North Carolina.  The veteran's case was 
remanded for additional development in May 2003 and November 
2004.  It is again before the Board for appellate review.

The Board notes that AMVET's withdrew as the veteran's 
accredited representative in this case in April 2004.  A 
second notice of the withdrawal was submitted in June 2004.  
The veteran's case was certified on appeal to the Board in 
October 2004.  Accordingly, the representative's withdrawal 
was timely and in compliance with the applicable regulation.  
See 38 C.F.R. § 20.608 (2004).

The veteran submitted a request for a video conference 
hearing in September 2003.  He was scheduled for a hearing in 
November 2004 and notified of the hearing date in October 
2004.  A second notice letter was sent in October 2004.  The 
veteran failed to report for his scheduled hearing.  He has 
not requested that his hearing be rescheduled and he has not 
submitted notice of good cause for his failure to report for 
his hearing.  His request for a hearing is considered to be 
withdrawn and the Board will adjudicate his claim based on 
the evidence of record.  


FINDING OF FACT

The veteran's bilateral pes planus is characterized by 
complaints of pain, moderate valgus deformity, tenderness to 
palpation of the soles, callosities, and mild swelling.  It 
is not manifested by pronounced symptomatology, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records (SMRs) show that he was 
evaluated for complaints of bilateral calf pain that was 
related to pes planus in February 1970.  In March 1970 the 
veteran underwent arthrodesis of the left navicular cuneiform 
in an attempt to alleviate his symptoms.  The veteran later 
complained of pain around his left ankle and in the distal 
calf of his left leg.  The veteran was diagnosed with plantar 
flexion contracture of the left ankle, and pes valgus with 
arthrodesis, left first cuneiform.  The veteran underwent 
medical board processing and was eventually discharged from 
service in January 1971.

The veteran submitted a claim for disability compensation 
benefits in March 1971.  He was granted service connection 
for the plantar flexion contracture of the left ankle due to 
tight tricep surae, postoperative cuneiform navicular 
arthrodesis, by way of a rating decision dated in June 1971.  
He was denied service connection for bilateral pes planus.

The veteran submitted a statement to reopen his claim for 
service connection for pes planus in March 1987.  The RO 
denied the claim that same month.  The veteran perfected an 
appeal in the case.

The Board issued a decision in November 1987 that established 
entitlement to service connection for bilateral pes planus.  
The RO issued a rating decision that implemented the Board's 
decision in February 1988.  The veteran was assigned a 10 
percent disability rating.

The veteran submitted his current claim for an increased 
rating in February 1997.  He also submitted a claim for 
nonservice-connected disability pension benefits in February 
1997.

The veteran alleged that he could no longer work because he 
could not be on his feet 8 hours a day.  He also related how 
he had suffered an accident at work and lost three fingers on 
his left hand.  His claim was denied, due to excessive 
income, in February 1997.

VA treatment records were associated with the claims file.  
The veteran was seen in December 1996 and February 1997 for 
complaints of left foot pain.  The veteran's pain essentially 
involved his left ankle.  X-rays of the left foot were 
interpreted to show osteoporosis with degenerative arthritic 
changes in the region of the ankle.  

The veteran was afforded a VA examination in March 1997.  He 
complained of symptoms involving both feet and his left 
ankle.  He said that he had tried several types of inserts 
but they seemed to make his condition worse.  The veteran 
said that his pain was such that he could not tolerate it.  
He also said that he had quit his job as a custodian because 
of pain.  He said that his feet hurt "pretty much" all of 
the time.  The examiner remarked that the veteran appeared to 
limp on the left ankle and left foot.  He also tended to limp 
on the left foot on toe walking but heel walking was 
satisfactory.  The examiner said that there was a flexion 
contracture in the medial aspect of the mid-left foot about 
midway through the surgical scar.  There was a generalized 
tenderness to the arches of both feet to deep palpation.  The 
examiner said that the veteran had severe bilateral pes 
planus.  An x-ray of the right foot was said to show a normal 
right foot.  The diagnoses were bilateral pes planus, flexion 
contracture of the left foot, and bilateral chronic 
fasciitis.  

The RO issued a rating decision that increased the rating for 
the veteran's service-connected plantar flexion contracture 
of the left ankle to 30 percent in March 1997.  The veteran's 
bilateral pes planus disability rating was also increased to 
30 percent.  

The veteran submitted a claim for total disability evaluation 
based on individual unemployability (TDIU) in April 1997.  
The veteran reported his last employment was in December 
1996, as a custodian for a school system.

The veteran's claim for a TDIU rating was denied in April 
1997.  Notice of the rating action was provided that same 
month.  In December 1997, the veteran filed a notice of 
disagreement as to the 30 percent rating assigned for 
bilateral pes planus.

The veteran's submitted his substantive appeal in April 1998.  
He noted that he had tried prosthetics in the past with no 
success.  He contended that his bilateral pes planus symptoms 
warranted a 50 percent disability rating.

The veteran was afforded a VA examination in October 1998.  
The veteran said that he took Piroxicam for pain and 
inflammation.  He also took aspirin and Tylenol for pain.  He 
reported that he had worn special shoes, braces, and inserts 
in the past but that they did not work.  He currently worked 
as the owner/operator of a laundromat.  He said a VA 
physician had limited his standing and walking to two hours a 
day.  His job did not always allow for the limitation.  The 
veteran said that he occasionally used a cane.  He said he 
did not have flare-ups as his condition was stable.  The 
veteran said that he experienced a sharp burning pain, like a 
broken bone, all through his feet.  He said that the pain 
would radiate up the legs to the hips.  His pain was 
aggravated by standing, walking, and getting up and down.  
The veteran also said that he experienced weakness, 
stiffness, swelling, heat, fatigability, and a lack of 
endurance.  He said that his sleep was limited to four hours 
a night because of pain.  The examiner stated that the 
veteran walked with a variable limp.  His station was said to 
be normal.  The veteran was unsteady on heel and toe walking 
but could do both almost satisfactorily.  There was a 
surgical scar over the medial aspect of the left foot.  The 
examiner said that the veteran had tenderness to moderate 
palpation over the soles of both feet.  There was mild 
swelling of the feet.  The pertinent diagnoses were bilateral 
pes planus, status post attempted surgery of the left foot 
with a hospital acquired staph infection, and fusion of the 
left tarsal bone.  

VA treatment records for the period form February 1997 to 
August 1998 reflect that the veteran was seen on several 
occasions for complaints of bilateral ankle pain.  The 
veteran was noted to still work at the family laundromat.  

The veteran was afforded a VA examination in April 2000.  He 
said that he had bilateral ankle pain that was progressive in 
nature.  He also said that he had mild pain secondary to his 
flat feet.  The veteran said that he experienced weakness, 
stiffness, occasional swelling, and a marked decrease in 
endurance.  The veteran said that he experienced daily flare-
ups that lasted 5-10 minutes.  He said that the flare-ups 
were brought on by any type of weight bearing activity, 
walking, or going up and down steps.  He said that he used 
medications and a brace that he did not bring to the 
examination to relieve his symptoms.  The veteran said that 
he did not use any crutches, cane, or corrective shoes.  The 
veteran said that he had had to quit his work at the 
laundromat due to the amount of standing involved.

The examiner said that the veteran had a 1+ antalgic gait on 
the left.  The veteran had no hammer toes or claw toes 
formation.  The examiner said that the veteran had numerous 
callouses throughout the plantar aspect of his feet.  The 
examiner also said that the veteran had bilateral flexible 
flat feet.  There was normal Achilles tendon alignment with 
evaluation of weight and non-weight bearing.  There was no 
midfoot or forefoot misalignment.  There was no hallux valgus 
deformity noted.  X-rays of the feet were done.  The report 
for the right foot showed spurring present at the tibiotalar 
joint as well as at the talonavicular joint that was 
unchanged from 1999.  There was no evidence of fracture or 
bony destruction.  The left foot was said to be unchanged 
from 1999.  The x-ray showed narrowing of the tibiotalar 
joint associated with osteophyte formation anteriorly and 
posteriorly.  There was fusion of the navicular and 1st 
cuneiform.  The examination diagnoses were bilateral third 
degree pes planus and degenerative joint disease (DJD) of 
both feet.  In regard to functional capacity, the examiner 
said that the veteran's capacity was reduced due to severe 
pain in both feet.  He was able to occasionally lift 20 
pounds and frequently lift 10 pounds.  The veteran was said 
to be able to sit, stand, and walk six hours of an eight hour 
work day with appropriate rest periods.  The examiner 
commented that the veteran should avoid repetitive activities 
with his lower extremities.

The veteran's case was certified on appeal to the Board in 
December 2002.  The Board wrote to the veteran in January 
2003.  The purpose of the letter was to provide the notice 
required under the Veterans Claims Assistance Act of 2000 
(VCAA).  

The Board remanded the veteran's case in May 2003.  The 
remand was required to allow for the agency of original 
jurisdiction to provide the notice required by the VCAA.  
Additional development was to be conducted if appropriate.

The RO wrote to the veteran in June 2003.  He was informed of 
what VA would do to assist him in developing his claim.  He 
was advised as to what evidence was required to substantiate 
his claim for an increased rating.  The veteran was informed 
of what he was responsible for in substantiating his claim.  
The veteran was also advised to submit any evidence that he 
had.  He was informed of the evidence of record at that time.  

VA treatment records for the period from December 1999 to 
April 2002 were associated with the claims file.  The records 
do not reflect any treatment for the veteran's pes planus.  
He did express complaints of foot pain on several occasions.  
The veteran was noted to be self-employed at a quick wash 
according to an entry dated in June 2001.  

Associated with the claims file is a Report of Contact noting 
a telephone conversation with the veteran's ex-spouse dated 
in August 2003.  She said that the veteran no longer worked 
at the laundromat and had moved to North Carolina.  

The veteran responded to the RO's letter in September 2003.  
He advised that he had not had any treatment from a private 
physician.  He also said that VA treatment records would not 
show treatment for his pes planus.  He asked that he be 
scheduled for a VA examination in southeastern North 
Carolina.

The veteran was issued a supplemental statement (SSOC) of the 
case in September 2003.  He submitted a statement that same 
month wherein he waived the 60-day period to respond.  He 
also requested that he be scheduled for a videoconference 
hearing.

The veteran was afforded a VA examination in January 2004.  
The veteran complained of pain at rest as well as stiffness, 
swelling, and fatigue.  He also said that he had pain, 
weakness, stiffness, swelling, and fatigue with standing or 
walking.  The veteran told the examiner that he had lost 
three years of work as a result of his pes planus.  The 
veteran said that he was not currently employed and that his 
last employment was in 1997.  The examiner said that the 
veteran's posture and gait were within normal limits.  There 
were signs of abnormal weight bearing, including callosities 
located on the great toes and medial aspect of the heel 
without tenderness.  The veteran did not require an assistive 
device for ambulation.  The examiner said that examination of 
the feet demonstrated painful motion, disturbed circulation 
and tenderness.  He said that pes planus was present.  The 
veteran had a moderate degree of valgus of both the right and 
left foot that could not be corrected with manipulation.  
There was no malalignment of the forefoot/midfoot of either 
foot.  The right and left Achilles tendon were said to show 
good alignment.  The examiner said that the veteran had 
limitations with standing and walking because of pain.  The 
examiner also said that the veteran required arch supports 
and that his pain was not relieved by previous use of 
corrective shoes.  

Weight bearing x-rays of the left foot were interpreted to 
show mild degenerative changes involving the ankle mortise, 
subtalar joint with areas of fusion within the forefoot.  The 
plantar arch was maintained.  Non-weight bearing x-rays of 
the right foot showed mild degenerative changes of the right 
forefoot.  The examiner provided additional specific 
information in response to several questions.  He said that 
the veteran's pes planus was considered to be moderate based 
on the physical examination and due to the degree of valgus 
deformity.  There was no pronation.  There was tenderness on 
the plantar surface to a moderate degree.  There was no 
inward displacement, no Achilles tendon spasm, or marked 
deformity.  There was callous formation that was consistent 
with pes planus.  The veteran did not require the use of an 
assistive device for ambulation.  He had tried arch supports 
that did not relieve symptoms.

The Board notes that the veteran's case was originally 
certified on appeal to the Board in December 2002.  At the 
time, the veteran's case had been developed and forwarded by 
the RO in North Little Rock.  The case was remanded to the RO 
for additional development in May 2003.  

The case was not returned to the North Little Rock RO but was 
sent to a special processing unit known as a "Tiger Team" 
at the RO in Cleveland, Ohio.  The Cleveland RO conducted 
additional development and corresponded with the veteran.  A 
supplemental statement of the case (SSOC) was issued in 
September 2003.  

The veteran's claims file was transferred from the RO in 
North Little Rock to the RO in Winston-Salem in October 2003.  
The RO in Winston-Salem arranged for the January 2004 VA 
examination cited supra.  The case was certified on appeal to 
the Board by the RO in Winston-Salem in October 2004.

The Board remanded the case in November 2004 primarily to 
have the veteran reexamined.  The remand noted that the last 
examination of record was dated in April 2000.

Upon receipt of the case, the RO scheduled the veteran for a 
VA examination in January 2005.  The veteran failed to report 
for the examination and his case was returned to the Board in 
September 2005.


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's pes planus disability is evaluated as 30 
percent disabling under Diagnostic Code 5276, acquired 
flatfoot.  38 C.F.R. § 4.71a (2005).  A 30 percent rating is 
assigned for bilateral, severe disability, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A maximum 
50 percent rating is awarded when bilateral disability is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Id.

It is not required that all criteria for a particular 
percentage rating under Diagnostic Code 5276 be satisfied in 
order for such rating to be assigned, as long as the overall 
functional impairment from the disability corresponds to the 
percentage rating.  38 C.F.R. § 4.21 (2005).  

The objective evidence of record demonstrates that the 
veteran has pain in his feet, tenderness to palpation over 
the soles of the feet, mild swelling, callosities, and a 
moderate degree of valgus of both feet.  The VA treatment 
records and several VA examination reports do not show the 
veteran to have marked pronation, extreme tenderness, marked 
inward displacement and severe spasm of the tendo Achillis on 
manipulation.  The January 2004 VA examiner made explicit 
findings in regard to those symptoms and reported that the 
veteran did not suffer from those enumerated symptoms.  Thus 
the evidence in this case does not support a 50 percent 
rating for the veteran's bilateral pes planus under 
Diagnostic code 5276.

The Board has also considered the veteran's claim for an 
increased rating under Diagnostic Code 5278 pertaining to 
acquired claw foot (pes cavus).  However the veteran does not 
exhibit marked contraction of the plantar fascia with dropped 
forefoot, all toes hammertoes, very painful callosities, and 
marked varus deformity to warrant consideration of a 50 
percent rating under Diagnostic Code 5278.  38 C.F.R. 
§ 4.71a.    

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005) in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's feet.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this case the veteran had objective evidence of palpable 
tenderness along the soles of his feet and mild swelling.  He 
complains of pain with prolonged standing or walking.  He 
also complains of stiffness, swelling, lack of endurance, and 
fatigability.  However, the pathology and objective 
observations of the veteran's behavior do not demonstrate 
that he experiences excess fatigability, stiffness, lack of 
endurance, or other functional limitation directly 
attributable to his service-connected pes planus disability.  
The veteran's complaints of pain and swelling are 
contemplated in his 30 percent disability rating.  Therefore, 
no increased rating is warranted under 38 C.F.R. §§ 4.40, 
4.45.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  The veteran has claimed that his 
bilateral pes planus has limited his employment and caused 
him to quit his job as a custodian in 1997 and to remain 
unemployed.  However, there is no objective evidence of 
record to show that the veteran left any employment as a 
result of his bilateral pes planus.  Development done in 
conjunction with the veteran's TDIU claim shows that his 
employment with the school system was terminated by the 
veteran's resignation.  There was no mention of any physical 
impairments as the cause.  Further, the veteran was employed 
as an owner/operator of a laundromat through at least June 
2001, as reported in VA treatment records.  He failed to 
report this to the January 2004 VA examiner.  Other evidence 
of record shows that the veteran moved from Arkansas, where 
the laundromat was located, to North Carolina.  There is no 
indication that this termination of employment and relocation 
was the result of his bilateral pes planus.  The evidence of 
record shows isolated incidents of treatment for the 
veteran's pes planus.  He has reported that he has not sought 
any disability compensation from Social Security as a result 
of his pes planus disability.  Moreover, there is no evidence 
that the veteran's service-connected bilateral pes planus 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's service-connected 
bilateral pes planus.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  The Board notes that 38 C.F.R. § 3.102 was 
amended in August 2001, effective as of November 9, 2000.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the 
change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

In deciding this case, the Board has considered the 
applicability of the VCAA, Pub. L. No. 106- 475, 114 Stat. 
2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  VA 
has issued final regulations to implement these statutory 
changes, codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for an increased 
rating.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for an increased rating in 
February 1997, approximately three and one-half years prior 
to the enactment of the VCAA.  The RO issued a rating 
decision in March 1997 that increased the disability rating 
for his service-connected pes planus to 30 percent.  Thus the 
initial unfavorable decision occurred before any VCAA notice 
in this case.  

The veteran's claim was initially before the Board in 
December 2002.  The Board wrote to the veteran in January 
2003.  The letter provided the veteran notice as required 
under the VCAA to include what VA would do in the development 
of his claim, what the veteran needed to do, and that he 
should submit evidence that he had in support of his claim.  
His case was remanded to the agency of original jurisdiction 
to allow for a VCAA letter to be issued at that level in May 
2003.

The RO wrote to the veteran in June 2003.  He was informed of 
what VA would do to assist him in developing his claim.  He 
was advised as to what evidence was required to substantiate 
his claim for an increased rating.  The veteran was informed 
of what he was responsible for in supporting his claim.  The 
veteran was also advised to submit any evidence that he had.  
He also was informed of the evidence of record at that time.  

The RO continued to deny the veteran's claim.  He was issued 
supplemental statements of the case (SSOCs) in September 2003 
and March 2004.  He was provided notice as to why the 
evidence of record failed to establish entitlement to an 
increased rating.  

The veteran's case was remanded again in November 2004.  The 
RO wrote to the veteran to advise him that he would be 
scheduled for a VA examination.  The veteran failed to report 
for his examination.  An SSOC was issued in July 2005.  The 
case was returned to the Board that same month.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed several years prior to 
the enactment of the VCAA, and the initial unfavorable 
decision of March 1997 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
January 2003 Board letter and June 2003 RO letter provided 
him with the notice necessary to substantiate his claim, and 
to identify outstanding evidence.  The letters advised him of 
his duties and those of VA, and advised him to submit his 
evidence to VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded in May 2003 and November 2004 to allow for 
additional development.  The veteran was then issued SSOCs 
that weighed the additional evidence in determining that it 
was not sufficient to establish entitlement to an increased 
rating. 

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  VA 
treatment records were obtained and associated with the 
claims file.  The veteran reported that he had not received 
treatment from private physicians.  The veteran was scheduled 
for a hearing but did not report.  His case was remanded in 
May 2003 and November 2004 to afford him the opportunity to 
supplement the evidence of record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral pes planus is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


